85600: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-39139: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 85600


Short Caption:WELL STATES HEALTHCARE LLC VS. LICHTYCourt:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A850996Classification:Civil Appeal - General - Other


Disqualifications:SilverCase Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


Appellant/Cross-RespondentWell States Healthcare LLCGregory A. Miles
							(Royal & Miles, LLP)
						


Respondent/Cross-AppellantGanz & Hauf, Chtd.Marjorie L. Hauf
							(H&P Law, PLLC)
						Matthew G. Pfau
							(H&P Law, PLLC)
						


Respondent/Cross-AppellantH&P Law, PLLCMarjorie L. Hauf
							(H&P Law, PLLC)
						Matthew G. Pfau
							(H&P Law, PLLC)
						


Respondent/Cross-AppellantTristen LichtyMarjorie L. Hauf
							(H&P Law, PLLC)
						Matthew G. Pfau
							(H&P Law, PLLC)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


01/09/2023OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


11/04/2022Filing FeeFiling Fee due for Appeal. (SC)


11/04/2022Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (SC)22-34683




11/04/2022OtherJustice Abbi Silver disqualified from participation in this matter. Disqualification Reason: Law Firms. (SC)


11/04/2022Notice/OutgoingIssued Notice to File Case Appeal Statement/Civil. Due date: 7 days. (SC)22-34685




11/04/2022Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 7 days. (SC)22-34687




11/04/2022Filing FeeFiling Fee due for Cross-Appeal. (SC)


11/04/2022Notice of Appeal DocumentsFiled Notice of Cross-Appeal. (SC)22-34688




11/04/2022Notice/OutgoingIssued Notice to File Case Appeal Statement/Civil. Due date: 7 days. (Cross-Appeal) (SC)22-34690




11/04/2022Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 7 days. (Cross-Appeal) (SC)22-34692




11/18/2022Notice/IncomingFiled Appellant/Cross-Respondent Notice of Withdrawal of Notice of Appeal. (SC)22-36416




12/14/2022Order/DispositionalFiled Order Dismissing Appeals. This court issued notices directing appellant and cross-appellants to pay the required filing fees or demonstrate compliance with NRAP 24 within 7 days. To date, appellant and cross-appellants have not paid the filing fees. Accordingly, "these appeals are dismissed." (SC)22-39139





Combined Case View